Case 1:20-cv-22051-JEM Document 7 Entered on FLSD Docket 08/06/2020 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


 SISVEL INTERNATIONAL S.A., 3G                     §
 LICENSING S.A., and SISVEL S.p.A.,                §
                                                   §
                    Plaintiffs                     §
 v.                                                §     NO. 1:20-CV-22051-JEM
                                                   §
 HMD AMERICA, INC., and HMD GLOBAL                 §
 OY,                                               §
                                                   §
                    Defendants.                    §


                     AGREED MOTION TO SET RESPONSE DEADLINE

        Defendants HMD America, Inc. and HMD Global Oy hereby move the Court, with the

 agreement of Plaintiffs, to set the deadline to move, answer, or otherwise respond to the Complaint

 to October 2, 2020, and in support of said motion state as follows:

        On May 15, 2020, Plaintiffs filed a complaint for patent infringement against Defendants

 HMD America, Inc. and HMD Global Oy. (D.I. 1.) On May 18, 2020, summons were issued

 against both Defendants. (D.I. 3)

        On July 13, 2020, Plaintiffs filed a “proof of service” alleging that the Summons and

 Complaint in this matter were served upon HMD Global Oy in Finland “pursuant to Article 10(a)

 of the Hague Convention via Federal Express.” (D.I. 6 at 2.)

        HMD Global Oy disagrees that it has been served pursuant to the Hague Convention in this

 matter. No service on HMD America, Inc. has been alleged or has occurred. Nevertheless,

 Defendants HMD Global Oy and HMD America, Inc. have agreed that they will waive service of

 the summons and complaint upon receiving 60 additional days to move, answer, or otherwise

 respond beyond the deadline in Plaintiffs’ purported proof of service.
Case 1:20-cv-22051-JEM Document 7 Entered on FLSD Docket 08/06/2020 Page 2 of 2



        The parties submit that there is good cause for such a deadline because HMD Global Oy is

 a foreign corporation and service has not yet been attempted on HMD America, Inc.

        WHEREFORE, Defendants HMD America, Inc. and HMD Global Oy respectfully move

 the Court, with the agreement of Plaintiffs, to set the deadline for Defendants HMD America, Inc.

 and HMD Global Oy to move, answer, or otherwise respond to the Complaint in this matter to

 Friday, October 2, 2020. Defendants shall reserve all defenses and objections to the lawsuit, the

 court’s jurisdiction, and the venue of the action.



 Dated: August 6, 2020                                    Respectfully submitted,



                                                      /s/ Elizabeth Banzhoff (Manno)
                                                      PERKINS COIE LLP
                                                      Elizabeth Banzhoff (Manno) (Fl. Bar #67963)
                                                      1900 Sixteenth Street
                                                      Suite 1400
                                                      Denver, Colorado 80202-5255
                                                      T: +1.303.291.2300
                                                      F: +1.303.291.2400
                                                      EManno@perkinscoie.com

                                                      ATTORNEYS FOR DEFENDANTS HMD
                                                      AMERICA, INC. AND HMD GLOBAL OY



                                  CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are

 being served with a copy of this document on August 6, 2020.


                                                            /s/ Elizabeth Banzhoff (Manno)
                                                            Elizabeth Banzhoff (Manno)




                                                      2
